K. K. HALL, Circuit Judge,
dissenting in part:
The majority has concluded that Ashland Oil was entitled to reversal and a new trial because the hospital records of a key government witness were not made available for use in cross examination. I respectfully dissent. In my opinion, the district court acted within its discretion to protect the rights of all parties involved.
As the majority observes, the trial judge reviewed the records in camera and advised counsel that they revealed two periods of hospitalization, the first being from July 26 to August 29, 1966, and the second from November 20 until December 24,1968. The judge correctly advised counsel that the hospitalizations involved a “mental disorder or illness.” Acknowledging that the government’s examination might enter the periods of hospitalization, the judge clearly gave Ashland the option to cross examine the witness about his hospitalizations. The judge also gave the following assurance:
“If it appears to me that the witness answers any questions in a manner which the records contradict, then I will consider, of course, making that particular bit of information from the psychiatric records available to you; not giving you the records, but advising you in that respect what it is.
In the event the witness answers in ways that I would believe to be contradicted by the records in any way, I would call that to your attention, * *
(App.Vol. 3, at 779).
Having reviewed the witness’ testimony and the hospital records, I discern no reversible error. The hospital records had no bearing upon the witness' competency to testify at the time of trial. At best, they would only show that his judgment at the very beginning of the conspiracy period might have been impaired a matter which was adequately revealed to the jury on cross-examination. Two periods of psychiatric hospitalization necessarily indicate that a patient’s judgment at that time and possibly for some period thereafter would be somewhat impaired, and the jury was well aware of this fact and its implications. Additionally, and significantly, I think, counsel for Ashland failed to avail themselves of the offer of Judge Blair to cross-examine the witness on the possible effect his illness had on his perceptive abilities and his attitude toward his colleagues in Payless and Ashland during the operative period. The failure to make such an exploration cannot be attributed to the lack of the hospital records for counsel vigorously questioned the former officer concerning his hostility toward his colleagues and Ashland indicated in argument to the district court its awareness that paranoia might have colored the witness’ perception.
I think that the district judge acted appropriately and discreetly in declining to open up the hospital records in their entirety. These are typical hospital records, with some of the entries being handwritten and others typed; some legible and other illegible; they include nurses’ notes, tentative diagnoses and comments by the physician, as well as notations of medication and treatment. To place all of this material in an intelligent perspective, both as it related to the period of the conspiracy and the time of the witness’ appearance in court, would have required expert testimony. At the time of trial the attending physician was deceased, and the introduction of this mate*476rial would merely have led the jury into a confusing collateral thicket. Whether such an excursion should be permitted rested in the sound discretion of the trial judge and in my opinion, he properly declined to countenance it. Based upon my examination of the record, I perceive no “reasonable likelihood” that the hospital records would have had any material effect upon the jury’s determination of the issues in this case. See United States v. Figurski, 545 F.2d 389, 391 (4th Cir. 1976).
I concur in the remaining parts of Judge Field’s opinion.